Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), DATED AS OF JUNE
30th, 2005 by and among ALBANY MOLECULAR RESEARCH, INC. (the “Borrower”), BANK
OF AMERICA, N.A. (as successor by merger to Fleet National Bank), in its
capacity as Lender and Administrative Agent (each as hereinafter defined),
JPMORGAN CHASE BANK, N.A. as Lender and CITIZENS BANK OF MASSACHUSETTS, as
Lender (collectively, the “Lenders”);

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to a
certain credit agreement dated as of February 12, 2003 as amended by a first
amendment to credit agreement dated August 10, 2004 (as amended, the “Credit
Agreement”) (all capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Credit Agreement); and

 

WHEREAS, the parties desire to modify the Credit Agreement in the manner
hereinafter set forth;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby being acknowledged, the parties hereto agree as follows:

 

1.                                       The definition of EBIT set forth in
Section 1.01 of Article I of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“EBIT” shall mean, for any period, Net Income for such period, plus the sum of
the amounts for such period included in determining such Net Income of (i)
Interest Expense and (ii) Income Tax Expense, calculated in accordance with
GAAP.

 

2.                                       The definition of EBITDA set forth in
Section 1.01 of Article I of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“EBITDA” means, for any period, EBIT for such period, plus the sum (without
duplication) of the amounts for such period included in determining EBIT of (i)
depreciation expense, (ii) amortization expense (iii) non-cash charges
associated with the Borrower’s executive compensation/options program (iv) an
amount not in excess of $5,000,000.00 relating to miscellaneous non-cash charges
and (v) an amount not in excess of $27,000,000.00 relating to non-cash charges
associated with general intangibles, calculated in accordance with GAAP.”

 

3.                                       The definition of EBIT to Interest
Ratio set forth in Section 1.01 of Article I of the Credit Agreement is hereby
deleted in its entirety.

 

4.                                       The definition of Operating Cash Flow
Coverage Ratio set forth in Section 1.01 of Article I of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------


 

“Operating Cash Flow Coverage Ratio” means for the Borrower on a consolidated
basis with all Subsidiaries the ratio of (i) EBITDA less (ii) cash taxes paid
less (iii) either (x) actual Capital Expenditures or (y) if the aggregate total
of cash and Cash Equivalents on hand of the Borrower for the period in question
exceeds $50,000,000.00, the assumed amount of $10,000,000.00 to (i) current
maturities of long term debt plus (ii) Interest Expense.”

 

5.                                       The definition of Permitted Investments
set forth in Section 1.01 of Article I of the Credit Agreement is hereby amended
to (i)delete the “and” at the end of subparagraph (g), (ii) delete the period at
the end of subparagraph (h) and add a semi-colon and (ii) include a new
subparagraph (i) to read as follows:

 

“(i)                               investments in or advances to or for the
benefit of, an Affiliate in an aggregate amount not to exceed at any time
$25,000,000.00.”

 

6.                                       The definition of “Revolving Credit
Termination Date” in Section 1.01 of Article I of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

“Revolving Credit Termination Date” means June 30, 2010 or such earlier date on
which the Lender demands payment of and accelerates the Revolving Loan as
provided herein. On the Revolving Credit Termination Date, all Revolving Loans
shall mature and all unpaid principal, accrued and unpaid interest and all other
charges due hereunder and under any other loan document shall be due and payable
in full.”

 

7.                                       Subparagraph (c) of Section 5.01 of
Article V of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:

 

“(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) verifying to
the best of his knowledge as to whether a material Default has occurred and, if
a material Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.12  and
Section 5.09 hereof and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;”

 

8.                                       Section 5.09 of Article V of the Credit
Agreement entitled “Additional Guarantors” is hereby amended and restated in its
entirety to read as follows:

 

“SECTION 5.09.  Additional Guarantors.  The Borrower will give the
Administrative Agent prompt written notice of the formation of any new
Subsidiary.  With respect to all Domestic Subsidiaries, such notice shall be
accompanied by a

 

--------------------------------------------------------------------------------


 

Guaranty in form acceptable to the Administrative Agent and a resolution of the
Board of Directors of such Subsidiary authorizing such Subsidiary to execute and
deliver to the Administrative Agent its unconditional written guarantee of the
Loans and all related obligations of the Borrower to the Lenders and further
authorizing such Subsidiary to be bound by and comply with all of the terms and
provisions of the Credit Agreement to the same extent as the Guarantors. 
Notwithstanding the foregoing, in the event that the Borrower and all existing
Guarantors do not comprise 85% of each of (i) total consolidated sales, (ii)
total consolidated assets and (iii) total consolidated EBIT, for the Borrower
and all Subsidiaries, then within ten (10) days’ thereof, the Borrower shall
deliver either (i) a Guaranty from each non-Domestic Subsidiary as set forth
above or (ii) a valid and enforceable and perfected pledge of sixty five percent
(65%) of the common stock of each non-Domestic Subsidiary.”

 

9.                                       Section 6.04 of the Credit Agreement
entitled “Disposition of Property” is hereby amended to (i) delete the “and” at
the end of subsection (c) thereof, (ii) replace the period at the end of
subsection (d) thereof with “;and” and (iii) add a new subsection (e) to read as
follows:

 

(e)                                  the entering into of a certain
sale/leaseback transaction with the City of Albany Industrial Development Agency
on or about January 1, 2005.

 

10.                                 Section 6.12 of Article VI of the Credit
Agreement entitled “Financial Covenants” is hereby amended to (i) delete
subparagraph (c), and (ii) re-letter subparagraph (d) as subparagraph (c).

 

11.                                 As consideration for the execution and
delivery of this Amendment by the Administrative Agent and the Lenders, upon the
execution and delivery of this Amendment by the Borrower, the Borrower shall pay
to the Administrative Agent a renewal fee equal to $30,000.00 to be distributed
to the lenders by the Administrative Agent on a pro-rata basis based upon the
respective Revolving Loan Commitments.

 

12.                                 The Borrower hereby represents and warrants
as follows:

 

(i) The execution, delivery and performance of this Amendment has been
authorized by all necessary corporate action on behalf of the Borrower and when
executed and delivered, this Amendment will constitute the legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

(ii) No event has occurred which by itself or with the giving of notice or the
passage of time or both would constitute an Event of Default.

 

All representations and warranties set forth in Article III of the Credit
Agreement are hereby restated and confirmed as of the date hereof.

 

--------------------------------------------------------------------------------


 

13.                                 As modified hereby, all of the terms,
provisions and conditions of the Credit Agreement are hereby ratified and
confirmed.

 

14.                                 This Amendment shall be governed by, and
construed under, the laws of the State of New York.

 

15.                                 This Amendment may be executed in several
counterparts, each of which shall constitute an original but when taken together
shall constitute but one instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the day and year first above written.

 

 

 

ALBANY MOLECULAR RESEARCH, INC.

 

 

 

 

 

BY:

 

 

 

NAME:

 

 

 

TITLE:

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent and as Lender

 

 

 

 

 

BY:

 

 

 

NAME:

 

 

 

TITLE:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

BY:

 

 

 

NAME:

 

 

 

TITLE:

 

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

BY:

 

 

 

NAME:

 

 

 

TITLE:

 

 

 

--------------------------------------------------------------------------------